CIGINAL                                                                    04/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0150


                                         DA 21-0150
                                                                           FILED
 STATE OF MONTANA,
                                                                          APR 2 9 2021
              Petitioner and Appellee,                                 Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

       v.                                                         ORDER

 PAMELA JO POLEJEWSKI,

              Respondent and Appellant.



      Through counsel, Cascade County has filed a Notice Regarding the Inapplicability
of M.R. App.P. 7 and a Request for Notice to Attorney General's Office. Cascade County
points out that when self-represented Appellant Pamela Jo Polejewski filed her Notice of
Appeal on March 30,2021,she indicated that this appeal is subject to mandatory appellate
mediation, pursuant to M. R. App. P. 7. Cascade County opposes such request. Cascade
County further observes that while Polejewski indicated that she gave notice to the
Attorney General of this constitutional challenge, Cascade County contends that she has
not given notice, pursuant to M. R. App. P. 27. Cascade County requests that this Court
direct Polejewski to comply with such mandate.
       We conclude that Cascade County correctly explains that this case on appeal is not
a proceeding requiring mandatory appellate alternative dispute resolution. M. R. App. P.
7(2). We note that the Clerk of Supreme Court has not appointed a mediator. M. R. App.
P. 7(4)(b). Furthermore, pursuant to M.R. App.P. 27,Polejewski must give written notice
about the constitutional challenge to § 27-1-434, MCA,to this Court and to the Attorney
General's Office. Polejewski has not done so within eleven days of filing her Notice of
Appeal.
      Lastly, Cascade County requests that this Court set a briefing schedule upon the
timely filing of the District Court record. We point out that a schedule is not necessary
because, as Cascade County acknowledges, the record has not yet been received. M. R.
App.P. 9(1). The record should be received by this Court on or before May 10, 2021. Any
briefing schedule should adhere to the Montana Rules of Appellate Procedure. M.R. App.
P. 13(1). Therefore,
      IT IS ORDERED that this appeal is NOT subject to the mediation process required
by M. R. App. P. 7, as incorrectly indicated in the Notice of Appeal.
      IT IS FURTHER ORDERED that Polejewski shall prepare, file, and serve a written
notice, pursuant to M. R. App. P. 27, with this Court and to all counsel ofrecord, including
the Attorney General's Office.
      The Clerk ofthe Supreme Court is directed to provide a copy to all counsel ofrecord
and to Pamela Jo Polejewski along with a copy of this Court's Civil Appellate Handbook.
                       •-ne-,
       DATED this t.--9 aay of April, 2021.
                                                 For the Court,




                                                               Chief Justice




                                             2